Citation Nr: 0333303	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  97-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of gunshot wound to the left wrist with 
fracture of the distal ulna and retained metallic fragments.  

2.  Entitlement to a disability rating greater than 10 
percent for retropatellar pain syndrome of the right knee.  

3.  Entitlement to a disability rating greater than 10 
percent for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1989 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to an increased disability rating 
for the right and left knee disabilities are addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The residuals of gunshot wound to the left wrist include 
measurable forearm atrophy as compared to the right forearm, 
reduced grip strength, retained bullet fragments, limitation 
of motion of the wrist to include as due to pain, and 
diminished sensation along the dorsum of the lateral wrist 
and the dorsal and ventral surfaces of the fourth and fifth 
fingers.  Historically, the gunshot wound resulted in an 
open, comminuted fracture of the distal ulna.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
residuals of gunshot wound to the left wrist with fracture of 
the distal ulna and retained metallic fragments have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.73, Diagnostic Code 5307 (2003).  

2.  The criteria for a separate 10 percent disability rating 
for diminished sensation of the left wrist and fourth and 
fifth fingers as residual of gunshot wound to the left wrist 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2003); Esteban v. 
Brown, 6 Vet. App. 259 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to address the issue discussed herein.  That is, 
the RO's March 2003 letter to the veteran generally explained 
the relevant provisions of the VCAA.  In addition, the April 
1997 rating decision, June 1997 statement of the case, and 
subsequent supplemental statements of the case explained the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the RO obtained multiple medical 
examinations and relevant VA treatment records.  Finally, the 
Board emphasizes that, given the favorable disposition of the 
appeal, any technical deficiency in VCAA notice or assistance 
is not prejudicial to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of gunshot wound to the left wrist with fracture of 
the distal ulna and retained metallic fragments is currently 
evaluated as 10 percent disabling under Diagnostic Code 
(Code) 5307, disability of Muscle Group VII.  38 C.F.R. § 
4.73.  During the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of 
disability from muscle injuries effective July 3, 1997.  See 
62 Fed. Reg. 30,235 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to July 3, 1997, the Board may apply 
only the previous version of the rating criteria.  As of July 
3, 1997, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that, in its May 2003 supplemental statement 
of the case, the RO applied both versions of the regulations 
in determining that no increase was warranted.  Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  Bernard, 4 Vet. App. at 392-94.  In any 
event, the changes to the regulations are not significant in 
application to the current appeal such that neither version 
is more favorable to the veteran.   

According to Code 5307, Muscle Group VII functions in the 
flexion of the wrist and fingers.  For the nondominant hand, 
a 10 percent rating is assigned for moderate disability, a 20 
percent rating is awarded for moderately severe disability, 
and a maximum schedular rating of 30 percent is in order for 
severe disability.  Review of treatment records from the in-
service injury reveals that the veteran sustained multiple 
gunshot wounds, to include gunshot wound to the left wrist 
with an open, comminuted fracture of the distal ulna.  
According to VA examinations, current residuals of the 
gunshot wound to the left wrist include measurable forearm 
atrophy as compared to the right forearm, reduced grip 
strength as compared to the right hand, retained bullet 
fragments, limitation of motion of the wrist to include as 
due to pain.  The left hand is the veteran's nondominant 
hand.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence of record is sufficient to warrant a 
rating for severe disability.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  See 38 C.F.R. § 4.56(d)(4) (2003); 
38 C.F.R. § 4.56(d) (1996) (setting forth the criteria for 
severe muscle disability).  Therefore, the maximum schedular 
disability rating of 30 percent is granted.  38 C.F.R. § 
4.73, Code 5307.    

The Board observes that the residuals of the gunshot wound 
also include diminished sensation affecting the dorsum of the 
lateral wrist and the dorsal and ventral surfaces of the 
fourth and fifth fingers.  This manifestation is not 
contemplated within the evaluation criteria provided for 
disability from muscle injury.  Thus, a separate rating may 
be assigned.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations). 

Complete or incomplete paralysis of the ulnar nerve is 
evaluated under Code 8516.  38 C.F.R. § 4.124a.  Notes to the 
rating schedule for disability of the peripheral nerves state 
that "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
given for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, for 
the moderate degree.  Under Code 8516, mild incomplete 
paralysis of the ulnar nerve in the nondominant hand warrants 
a 10 percent disability rating.  Moderate incomplete 
paralysis is assigned a 20 percent rating.  Because the 
evidence shows sensory deficit only without any other 
particular manifestation that is attributable to the 
neurologic injury alone, the Board finds that a 10 percent 
rating is appropriate.  38 C.F.R. § 4.7.  See 38 C.F.R. 
§ 4.14 (rating the same disability under various diagnoses is 
to be avoided). 

Finally, the Board finds no reason to refer the matter to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is no evidence of post-
service hospitalization related to the left wrist.  The Board 
acknowledges that the veteran's July 1997 substantive appeal 
states that he had lost two jobs and had been refused work 
due to the severity of his disability.  However, there is no 
indication that these allegations are associated solely with 
the service-connected left wrist disability.  Moreover, the 
record reflects that the veteran is working.  The report of 
the July 2001 VA examination shows the veteran's report of 
working at a plant that manufactures car seats.  He had 
worked there fore 19 months and had been able to work 
regularly.  As of the May 2003 VA examination, he continued 
to work at the same job, by his own report.  There was no 
suggestion that the left wrist disability markedly interferes 
with that employment.  Thus, an extra-schedular rating is not 
for consideration.       

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
30 percent disability rating for residuals of gunshot wound 
to the left wrist with fracture of the distal ulna and 
retained metallic fragments is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
10 percent disability rating for diminished sensation of the 
left wrist and fourth and fifth fingers as residual of 
gunshot wound to the left wrist is granted.   


REMAND

The veteran seeks an increased disability evaluation for 
service-connected right and left knee disabilities, each 
rated as 10 percent disabling by analogy to Code 5020, 
synovitis, which is evaluated according to limitation of 
motion of the affected part.  See 38 C.F.R. § 4.71a, Code 
5003.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

As observed by the veteran's representative in his October 
2003 Appellant's Brief, the May 2003 VA examination with 
respect to the service-connected knee disabilities fails to 
assess functional loss, to include a determination as to 
whether the veteran describes pain on range of motion testing 
or as to the level of disability during any flare-up of 
disability the veteran experiences.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, a remand is needed for a new examination.  

The Board notes that in October 2000 correspondence, the 
veteran cancelled his prior request for a Travel Board 
hearing and asked for a personal hearing at the RO.  
Documents in the claims folder indicate that the veteran 
failed to report for the hearing.  On the other hand, 
handwritten notes on the file copy of the letter sent to the 
veteran providing the scheduled date and time of the hearing 
state that a VA examination was scheduled in lieu of a 
hearing.  However, there is no indication that the veteran 
actually withdrew his hearing request.  On remand, the RO 
should clarify whether the veteran intended to withdraw the 
hearing request.  

Finally, the Board notes that, as discussed above, the VCAA 
was enacted during the course of this appeal.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  Specifically, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.     

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, the March 2003 VCAA letter to the veteran fails to advise 
the veteran of the evidence needed to substantiate his claim 
for an increased rating for the service-connected right and 
left knee disabilities, and does not explain what evidence 
the veteran should provide and what evidence VA is 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the U.S. Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
It found that the 30-day period provided in 38 C.F.R. § 
3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO's March 2003 VCAA letter to 
the veteran provides 30 days for response, but also explains 
the consequences if information or evidence was received 
within one year after the date of the letter or after one 
year from the date of the letter.  Such notice may be viewed 
as confusing to the veteran.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to clarify for the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the matter is REMANDED for the following action:

1.  The RO should take steps to comply 
with the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for an 
increased rating for the right and left 
knee disabilities, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  In addition, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should contact the veteran to 
clarify whether he intended to withdraw 
his request for a personal hearing at the 
RO.  

3.  The RO should arrange for the veteran 
to undergo an orthopedic examination to 
determine the current severity of 
retropatellar pain syndrome of the right 
and left knees.  The claims folder must 
be available for the examiner to review 
and the examination report must state 
whether such review was accomplished.  
The examination should include range of 
motion testing with notation as to the 
extent to which motion is limited by 
pain.  All other indicated tests and 
studies should be performed as deemed 
necessary.  

The examiner is asked to identify and 
describe any current right and left knee 
symptomatology, including any functional 
loss associated with the retropatellar 
pain syndrome of the right and left knees 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



